Citation Nr: 1449265	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-43 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right ulnar nerve disability for the period from November 19, 2007, to December 12, 2011, and an evaluation in excess of 40 percent for the period beginning December 13, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for a right shoulder disability for the period from November 19, 2007, to February 23, 2011, an evaluation in excess of 20 percent for the period from February 24, 2011, to May 30, 2012, and in excess of 40 percent for the period beginning July 1, 2012.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  An August 2008 rating decision continued a 10 percent evaluation for a right shoulder disability, and a September 2008 rating decision granted service connection for a right ulnar nerve disability with an initial evaluation of 10 percent disabling.

The Board notes that a May 2012 rating decision granted an increased evaluation of 20 percent effective February 24, 2011, for the right shoulder disability, an August 2012 rating decision granted a temporary total disability rating for the right shoulder disability and May 2013 and February 2014 rating decisions granted increased evaluations of 40 percent for the right shoulder disability effective July 1, 2012.

The August 2012 rating decision, which granted a temporary total disability rating, is not before the Board at this time.  The issue has been rephrased accordingly.

The Board also notes that the February 2014 rating decision granted an increased evaluation of 40 percent for the right ulnar disability effective December 13, 2011.  The issue has been rephrased accordingly.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  For the entirety of the period on appeal, the Veteran's right ulnar nerve disability was manifested by, at worst, severe incomplete paralysis of the ulnar nerve.

2.  For the period from November 19, 2007, to May 30, 2010, the Veteran's right shoulder disability was manifested by, at worst, pain on motion and limitation of motion to midway between side and shoulder level, and for the period beginning July 1, 2012, the Veteran's right shoulder disability was manifested by, at worst, pain on motion and limitation of motion to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the Veteran's right ulnar nerve disability for the entirety of the period on appeal are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8616 (2014).

2.  The criteria for an evaluation in excess of 40 percent for the Veteran's right ulnar nerve disability for the period from December 13, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8616 (2014).

3.  The criteria for an evaluation of 30 percent for the Veteran's right shoulder disability for the period from November 19, 2007, to May 30, 2012, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2014).

4.  The criteria for an evaluation in excess of 40 percent for the Veteran's right shoulder disability for the period from July 1, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Ulnar Nerve Disability

The Veteran's ulnar nerve disability has been assigned an initial evaluation of 10 percent disabling and a 40 percent evaluation effective December 13, 2011 under Diagnostic Code 8616 for neuritis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.

Diagnostic Code 8616 uses the rating criteria from Diagnostic Code 8516, for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.

Under Diagnostic Code 8516, disability evaluations of 10, 30 and 40 percent are assignable for the major extremity, and evaluations of 10, 20 and 30 percent are assignable for the minor extremity, for incomplete paralysis of the ulnar nerve, which is mild, moderate or severe, respectively.

A schedular maximum of 60 percent for the major extremity and 50 percent for the minor extremity is warranted for complete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

A December 2007 VA examination noted feelings of numbness in the long, ring and little fingers.  The Veteran reported weakness and pain in his right hand and noted that movements of the right upper extremity were extremely painful.  Upon physical examination, hypalgesia of the entire right upper quarter of the body was noted.

An August 2008 VA examination noted feelings of tingling and numbness in the small fingers of the right arm.  The examiner noted a history of dysesthesia and subjective swelling of the hand.  An EMG showed some slowing over the right ulnar nerve at the elbow.  A neurologic examination revealed diminished light touch in the middle, fourth and fifth digits as well as subjective decrease in strength of hand flexors and grip.  

A February 2011 VA examination noted a history of ulnar paresthesias.  The Veteran reported a burning sensation in the arm, and numbness and tingling into the long, ring and little fingers of his right arm.  He also reported that he has difficulty using his hand when his paresthesias flares, approximately two to three times a week for 30 minutes.  Sensation was decreased in the ulnar aspect of his right hand.  EMG/nerve conduction studies showed normal bilateral median and ulnar nerve distal sensory latencies.  The examiner noted that the Veteran's July 2007 EMG studies were suggestive of mild right ulnar sensory neuropathy that had since improved to normal.

A February 2012 VA examination noted that the Veteran was right hand dominant.  The examiner noted moderate paresthesias and mild numbness.  Muscle strength, reflexes and the sensory examination were normal.  The examiner noted that all nerves were normal.

A March 2013 VA examination noted that the Veteran was unable to lift anything with his right arm because of shooting pain down his arm.  The examiner noted that any activity involving the right arm should be avoided.  The examiner noted constant moderate pain, decreased strength, hypoactive reflexes and decreased sensory examination.  The examiner noted moderate incomplete paralysis of the ulnar nerve, mild incomplete paralysis of the musculocutaneous nerve, mild incomplete paralysis of the upper radicular group, moderate incomplete paralysis of the middle radicular group and mild incomplete paralysis of the lower radicular group.

Post-service VA and private treatment records show symptoms that are commensurate with those reported in the VA examinations.

Based on the evidence of record, the Board finds that an evaluation of 40 percent for the Veteran's right ulnar nerve disability is warranted for the entirety of the period on appeal.  There is evidence that the Veteran has shown consistent symptomatology for the entirety of the period on appeal.  Giving the benefit of the doubt, a 40 percent evaluation for the entirety of the period on appeal is granted.

The Board has considered an evaluation under a Diagnostic Code for a disability of a different nerve but finds that the Veteran's symptoms would not warrant an evaluation higher than 40 percent.  The Veteran's own statements, overall, regarding the nature and extent of the problem would not clearly support a higher evaluation.

The Board has considered staged ratings but has found that at no point is a higher evaluation warranted at any time. 

Right Shoulder Disability

The Veteran's right shoulder disability has been evaluated as 10 percent disabling for the period from November 19, 2007, to February 23, 2011, 20 percent disabling for the period from February 24, 2011, to May 30, 2012, and 40 percent disabling for the period beginning July 1, 2012 under Diagnostic Code 5201 for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201 a 20 percent evaluation is warranted for limitation of motion at shoulder level.  A 30 percent evaluation is warranted for limitation of motion to midway between side and shoulder level.   

A 40 percent evaluation is the schedular maximum and is warranted only for limitation of motion of the major arm to 25 degrees from the side.

A December 2007 VA examination noted pain and pain on motion.  Range of motion was abduction to 140 degrees and flexion to 145 degrees.

An August 2008 VA examination noted stiffness, pain and pain on motion.  Range of motion measurements were not taken.

A February 2011 VA examination noted pain requiring injections, weakness, lack of endurance and frequent flare-ups.  Range of motion was flexion to 110 degrees with pain on motion and abduction initially to 145 degrees and to 130 degrees on repetition with pain beginning at 110 degrees.

A February 2012 VA examination reported flexion to 50 degrees with painful motion and abduction to 50 degrees with painful motion.  The examiner also noted weakened movement, past dislocation of the AC joint and tenderness on palpation.

A March 2013 VA examination reported frequent flare-ups with greater than 70 percent limitation of activity.  Range of motion was flexion to 40 degrees with painful motion at 35 degrees and abduction to 25 degrees with painful motion at 20 degrees.

Post-service VA and private treatment records reveal symptoms commensurate with those reported in the VA examinations.

For the period between November 19, 2007, and May 30, 2012 (before the Veteran's temporary 100% evaluation), the evidence of record shows symptoms consistent with a moderately severe disability.  While the Veteran does not have limitation of motion to midway between side and shoulder level (approximately 45 degrees) for the entirety of the period, it is clear that a higher evaluation is warranted.  Giving him the benefit of the doubt, an evaluation of 30 percent is warranted for the period from November 19, 2007, to May 30, 2012.

A higher evaluation is not warranted as there is simply no evidence that the Veteran's limitation of motion was restricted to 25 degrees from the side or less or that his symptoms were consistent with a severe disability at that time.

For the period beginning July 1, 2012, the Veteran is in receipt of the schedular maximum and the Board finds that a higher evaluation under Diagnostic Code 5201 is not warranted.  The examinations reports, as a whole, only provide evidence against this claim. 

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability and right ulnar nerve disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the right shoulder disability specifically provide for disability ratings based on pain, pain on motion and limitation of motion, and the schedular rating criteria for a right ulnar nerve disability specifically provide for disability ratings based on symptoms of incomplete paralysis including numbness, tingling and pain.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including tingling, numbness, pain radiating into the hand, pain on motion, weakness and limitation of motion of the shoulder.  These symptoms have all been specifically attributed to his service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its November 2007, December 2007, February 2011, November 2011 and February 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a right ulnar nerve disability and a right shoulder disability.  VA provided the Veteran with examinations in December 2007, August 2008, February 2011, February 2012 and March 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

An evaluation of 40 percent for the entirety of the period on appeal for a right ulnar nerve disability is granted.

For the period beginning December 13, 2011, an evaluation in excess of 40 percent for a right ulnar nerve disability is denied.

For the period from November 19, 2007, to May 30, 2012, an evaluation of 30 percent for a right shoulder disability is granted.

For the period beginning July 1, 2012, an evaluation in excess of 40 percent for a right shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


